Citation Nr: 1114668	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for service-connected degenerative changes of the patella of the right knee (right knee disability), currently rated 10 percent disabling. 


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating.  A January 2010 rating decision granted an increased, 10 percent, rating for the right knee disability, effective the date of claim, December 2008.  The Veteran continues to appeal for a higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's right knee disability is manifested by, at most, noncompensable loss of motion and arthritis; no instability has been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2009. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board. 

The RO also scheduled the Veteran for a physical examination in January 2010; he failed to report for the examination; he provided no reason for this failure to report; and he has not requested another examination.  Generally, when a claimant fails to report for an examination in conjunction with a claim for an increased rating, the claim shall be denied absent a showing of good cause.  38 C.F.R. § 3.655.  However, the Veteran has furnished medical evidence which would serve as a viable substitute for the scheduled examination.  38 C.F.R. § 3.326(b).  The RO granted an increased, 10 percent, rating based on this evidence.  The Board will consider entitlement to an even higher rating based on the limited medical evidence of record.   

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See 38 C.F.R. §§ 4.1, 4.2.

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Staged ratings are for consideration in both initial ratings claims and increased-rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The knee can be rated under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the veteran's bilateral disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  Consideration must be given to whether separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

Traumatic arthritis, as here, is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, as in this case, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

The Rating Schedule provides compensable ratings for limitation of flexion of the leg when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent), or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 (2005).

A March 2009 right knee X-ray noted degenerative changes.  The Veteran sought treatment for his right knee in August 2009.  Right knee motion was 5 to 115 degrees.  Knee ligaments were stable.  Right knee osteoarthritis was diagnosed.  

None of the medical evidence shows that any right knee flexion or extension is limited to the extent necessary to meet the criteria for separate compensable ratings.  To assign two separate compensable ratings solely based on painful motion under Diagnostic Codes 5260 and 5261 would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9- 04, supra.  Thus, the currently assigned 10 percent rating is proper.  See Diagnostic Code 5003, supra.

Consideration has been given to whether a higher rating is warranted for the service-connected left knee disability based on functional impairment and pain.  The August 2009 treatment record noted no such additional loss of function.  There is no objective evidence that pain on use of the right knee results in limitation of motion to a degree which would support a higher rating.

There is no competent medical evidence of record indicating that the Veteran's left knee has subluxation or lateral instability.  Therefore, a separate rating is not warranted under Diagnostic Code 5257.

The Veteran has never been diagnosed with ankylosis of the either knee, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, Diagnostic Codes 5256, 5258, and 5262 are not for application.  Nor has there been any diagnosis of removal of semilunar cartilage or genu recurvatum and Diagnostic Codes 5259 and 5263 are not for application.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted. 


ORDER

A disability rating in excess of 10 percent for the right knee disability is denied.








____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


